Citation Nr: 0032342	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
April 1954 decision of the Regional Office in failing to 
grant a 60 percent evaluation for traumatic amputation of 
three fingers of the right hand.

2.  Whether there was clear and unmistakable error in an 
April 1954 decision of the Regional Office in failing to 
notify the veteran of a reduction in evaluation for a nervous 
disorder.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Department of Veterans Affairs dependency 
and indemnity compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000).

5.  Entitlement to Department of Veterans Affairs dependency 
and indemnity compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. § 
1318 (West 1991 & Supp. 2000).

6.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.

7.  Entitlement to accrued benefits.

8.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Clayton Binion, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1943 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a January 1998 letter to the appellant, the RO denied 
service connection for the cause of the veteran's death, 
entitlement to accrued benefits, and entitlement to non-
service connected death pension benefits.  A notice of 
disagreement was received in February 1998 in response to 
this decision.  A Statement of the Case was prepared and sent 
to the appellant in July 1998.  In an August 1998 statement, 
the appellant claimed that the veteran's death was as a 
result of surgery he received at the VA in March 1997.  This 
was accepted as a claim for entitlement to dependency and 
indemnity compensation (DIC) benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. § 
1151.  In August 1998, the appellant filed a VA Form 9, 
Appeal to Board of Veterans' Appeals identifying all of the 
issues as stated in the in the July 1998 Statement of the 
Case.  

In a September 1999 letter, the appellant's attorney also 
claimed entitlement to DIC benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. § 
1318 under which a surviving spouse may obtain DIC benefits 
if the veteran should have been in receipt of a total 
disability rating for ten consecutive years prior to his 
death.  In support of this claim, separate claims were made 
on the basis of clear and unmistakable error in a rating 
action of April 21, 1954, first on the basis that the RO 
failed to correctly apply the rating criteria to multiple 
finger amputation, and second on the basis that that the 
veteran was never properly informed of a 10 percent reduction 
in rating for psychoneurosis, anxiety type.  It is further 
contended that in either case, a finding of clear and 
unmistakable error would result in a higher rating which 
would have rendered the veteran eligible for a total rating 
on the basis of individual unemployability thereby 
establishing entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.  By rating action dated January 2000, 
which was also a Supplemental Statement of the Case, 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 was denied, as well as entitlement to 
Dependent's Educational Assistance under 38 U.S.C. Chapter 
35.  The denial of entitlement to nonservice-connected death 
pension benefits was continued; however, the denial was on 
the basis that new and material evidence had not been 
presented to reopen the claim, although this issue was still 
on appeal and not the subject of a prior final decision.

In a separate January 2000 rating decision, the RO denied the 
two claims for CUE in the April 1954 rating decision, and 
denied the claims for DIC benefits under the provisions of 
38 U.S.C.A. § 1151.  An NOD was received in March 2000 with 
respect to these issues.  In May 2000, a Supplemental 
Statement of the Case was issued and in June 2000 a letter 
was received from the appellant which was accepted as a 
substantive appeal. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the duty to assist is not applicable to the claims 
for clear and unmistakable error, the Board finds that with 
regard to the other claims made by the appellant where the 
duty to assist is applicable, the RO has complied by making 
all reasonable efforts to obtain relevant records identified 
by the appellant which might substantiate the appellant's 
claims.  As such, although the RO did not consider whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it is not 
prejudicial to the appellant to proceed to the issues at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  In this regard, the Board notes 
that while the issue of entitlement to service connection for 
the cause of the veteran's death was originally denied by the 
RO on the basis that the claim was not well grounded, the RO 
subsequently denied entitlement on the merits.


FINDINGS OF FACT

1.  In April 1954, the RO determined that clear and 
unmistakable error existed in a prior rating decision and 
increased the veteran's evaluation for amputation of three 
fingers of the right hand.  The veteran was notified in a 
letter also dated in April 1954.  The appellant did not 
appeal this rating determination, and the decision became 
final.  

2.  The April 1954 rating decision was reasonably supported 
by the evidence then of record, and was consistent with VA 
law and regulations then in effect.

3.  Attached to the April 1954 rating decision was a rating 
sheet which carried forward the evaluation of the veteran's 
service-connected psychoneurosis, anxiety type.  

4.  The notation on the April 1954 rating sheet regarding the 
veteran's psychoneurosis, anxiety type, is not a final 
decision subject to a claim of clear and unmistakable error.

5.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeals relating 
to the claims arising as a result of the veteran's death. 

6.  The veteran died in August 1997, at the age of 79.  The 
immediate cause of death was staphylococcal septicemia due to 
or as a consequence of decubitus ulcer and cardiac failure.  
Chronic bronchitis was a significant condition contributing 
to death but not resulting in the underlying cause of death.

7.  At the time of the veteran's death, service connection 
was in effect for traumatic amputation of three fingers of 
the right hand, rated 50 percent disabling, and 
psychoneurosis, anxiety type, rated noncompensable.  

8.  The veteran's service-connected disabilities did not 
contribute substantially or materially to cause the veteran's 
death.

9.  There is no competent medical evidence of staphylococcal 
septicemia, decubitus ulcer or cardiac failure during the 
veteran's active military service or during the first post 
service year.

10.  There is no medical evidence linking the veteran's fatal 
staphylococcal septicemia, decubitus ulcer or cardiac failure 
with the veteran's active military service.

11.  The atrial valve replacement surgery performed by VA in 
March 1997 was not the proximate cause of the veteran's death 
in August 1997 under 38 U.S.C.A. § 1151, it was not 
reasonably unforeseeable, and competent medical evidence of 
VA fault leading to the veteran's death is not shown.

12.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death

13.  At the time of the veteran's death, there were no claims 
for benefits pending before VA, and no sums due the appellant 
under existing entitlements.

14.  The appellant's countable income for the 1998 annualized 
period beginning December 1997 exceeded the applicable 
maximum rates for entitlement to VA improved death pension 
benefits. 


CONCLUSIONS OF LAW

1.  The April 1954 rating decision which determined that 
there was clear and unmistakable error in a prior rating 
decision which failed to award a 50 percent evaluation for 
traumatic amputation of three fingers of the right hand was 
not itself clearly and unmistakably erroneous.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.105(a) (2000).

2.  The claim for clear and unmistakable in not advising the 
veteran of reduced evaluation for a nervous disorder in the 
April 1954 rating decision is without legal merit.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  A disability incurred or aggravated during service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2000).

4.  The criteria for entitlement to dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1310 have not 
been met.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.358 (2000).

5.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.22, 20.1106 (2000).

6.  Eligibility for educational assistance benefits is not 
established.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 
21.3021 (2000),  Sabonis v. Brown, 6 Vet. App. 426, 460 
(1994).

7.  Accrued benefits are not payable to the appellant.  38 
U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2000)

8.  The appellant's countable income for 1998 was excessive 
for the receipt of VA nonservice-connected death pension 
benefits.  38 U.S.C.A. §§ 1503, 1541 (West 1991); 38 C.F.R. 
§§ 3.3, 3.23, 3.27, 3.272 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claims for Clear and Unmistakable Error in the April 
1954 Rating Decision.

Factual Background

The service medical records show that the veteran suffered a 
traumatic amputation of the second, third and fourth proximal 
phalanges of the right hand from a hunting accident while on 
leave in February 1944.  Service connection was granted in an 
August 1945 rating decision for traumatic amputation of the 
second, third and fourth distal half of the phalanges of the 
right hand, index, middle fingers and rated 10 percent 
disabling under the 1933 rating schedule which was in effect 
at the time of the August 1945 decision.  

On VA orthopedic examination in December 1947, the examiner 
indicated that the amputation was just back of the middle 
joints.  In a February 1948 rating action, the rating was 
amended under the 1945 Schedule for Rating Disabilities and 
evaluated as 30 percent disabling for traumatic amputation of 
the index, middle and ring distal half of the phalanges of 
the right hand, rated as favorable ankylosis.

In an April 1954 rating decision, the RO found clear and 
unmistakable error in the previous rating decisions, as these 
were based on amputation at the distal half of the phalanges 
instead of through the proximal phalanges of the right hand.  
The evaluation was corrected to 40 percent disabling to March 
1946 under the 1933 Rating Schedule, and 50 percent disabling 
thereafter under the 1945 Schedule for Rating Disabilities.  
This rating remained in effect until the veteran's death in 
August 1997.

In September 1999, the attorney for the appellant filed a 
claim for clear and unmistakable error in the April 1954 
rating decision specifically claiming that the Diagnostic 
Code under which the veteran's disability was rated, 
Diagnostic Code 5138, subsection (d) which provides that 
amputation of metacarpal bones (more than one-half the bone 
lost) in multiple fingers injuries requires a rating of 10% 
added to, and not combined with, the ratings for multiple 
finger amputations.  It was further and separately argued 
that the April 1954 rating decision was clear and 
unmistakable error because a 10 percent reduction of 
psychoneurosis, anxiety type, not now found in the April 1954 
rating, was effected without proper notification to the 
veteran allowing him an opportunity to respond.

Applicable Law

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has propounded the 
following three-part test to determine whether clear and 
unmistakable error (CUE) is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (1999). 
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in original); see 
also Luallen, supra.

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked, 
as in a claim for CUE, the presumption is even stronger.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), See also Grover 
v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997).

Analysis

With regard to the first claim of clear and unmistakable 
error, the appellant's representative is not arguing that the 
prior rating decisions (the August 1945 rating decision which 
evaluated the disability under the 1933 rating schedule, and 
the February 1948 decision which evaluated the disability 
under the 1945 Schedule for Rating Disabilities) were not 
clear and unmistakable error, but that in finding error in 
the prior decisions and correctly the evaluation of the 
disability, the 1945 Rating Schedule was incorrectly applied 
to the veteran's disability.  Specifically, it is claimed 
that the RO in the April 1954 rating decision failed to apply 
subsection (d) of Diagnostic Code 5138.  Under the VA 1945 
Schedule for Rating Disabilities in effect at the time of the 
1954 rating decision, Diagnostic Code 5138 provided that 
amputation of the index, middle and ring fingers of the major 
hand are to be rated 50 percent disabling.  Note (d), the 
section in question, further indicates that amputation or 
resection of metacarpal bones (more than one half the bone 
lost) in multiple finger injuries requires a rating of 10 
percent added to (not combined with) the rating for 
amputation of the fingers.  The current rating schedule is 
virtually identical to the 1945 Rating Schedule.  Compare 
38 C.F.R. § 4.71a, Diagnostic Code 5138 (2000). 

In order for the 10 percent to be added to the evaluation, it 
must be shown that the amputation is at a level involving the 
metacarpals.  However, the medical evidence clearly shows 
that the amputation of the veteran's fingers was at the 
phalangeal level with no metacarpal involvement shown.  Note 
(a) following Diagnostic Code 5138 and the section on 
multiple finger amputations further states that with regard 
to multiple finger amputations, the ratings apply to 
amputations at the proximal interphalangeal joints or through 
the proximal phalanges.  On VA orthopedic examination in 
December 1947, the examiner indicated that the amputation was 
just back of the middle joints.  As such, the Board finds 
that the 1945 Schedule for Rating Disabilities and Diagnostic 
Code 5138 was properly applied to the veteran's disability, 
which involved the phalanges without involvement of the 
metacarpals.  The April 1954 was therefore not clear and 
unmistakable error in evaluating the veteran's disability 
involving amputation of three fingers of the right hand.  

In a March 2000 statement, the veteran's representative 
listed several other regulations in addition to Diagnostic 
Code 5138 which it is contended the RO did not apply.  These 
included 38 C.F.R. § 4.40, 4.41, 4.42, 4.45, and 4.46.  Even 
assuming that these regulations were extant at the time of 
the April 1954 decision of the RO, the appellant has not 
shown how these regulations were incorrectly applied.  See 
Luallen, supra at 94.  A mere recitation of regulations does 
not provide a minimum degree of specificity for a claim of 
CUE to be reasonably raised.  See Fugo, supra at 44.  As CUE 
is not apparent on its face, and there have been no 
persuasive reasons given as to why the April 1954 decision 
would have been manifestly different but for the RO's failure 
to consider any of the listed regulations, the Board 
concludes that the appellant has not raised a reasonable 
claim of CUE with regard to the listed regulations.  See Eddy 
v. Brown, 9 Vet. App. 52, 57 (1996), Luallen, supra.  

With regard to the claim that the April 1954 rating decision 
operated as a reduced evaluation of the veteran's service-
connected nervous disorder, a review of the claims file shows 
that no reduction was effected by the April 1954 rating 
decision.  The reduction was implemented by a February 1948 
rating.  The veteran was advised of the reduction in a letter 
dated in March 1948; however, he did not file a notice of 
disagreement in response to this rating decision.  As a 
notice of disagreement was not received within the appeal 
period, the February 1948 rating decision became final.  
Veterans Regulation No. 2 [a], pt. II, par. III; VA 
Regulation 1008; effective January 25, 1936 to December 31, 
1957; currently 38 U.S.C.A. 7105[c].  The Board notes that 
finality of the February 1948 rating action with regard to 
the reduction is not affected by the April 1954 rating 
decision which later found clear and unmistakable error in 
the February 1948 decision with regard to the evaluation of 
the veteran's service-connected finger disability.

The reduction in the evaluation of the nervous disorder was 
merely carried forward as a notation of administrative 
history on the rating sheet.  There was no determination 
regarding the veteran's nervous disorder in the April 1954 
rating decision.  As a claim for clear and unmistakable error 
may only be brought on a "previous determination which is 
final and binding," 38 C.F.R. § 3.105(a) (2000), and the 
April 1954 rating decision was not a determination on the 
issue of the veteran nervous disorder, there is no legal 
basis on which a claim for clear and unmistakable error on 
this issue may be brought.  Where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim has to be denied because of the absence of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

The Board concludes that the April 1954 rating decision was a 
permissible and appropriate exercise of rating judgment and 
the RO's findings were not totally without any support in the 
evidence on file at that time.  The veteran has not presented 
evidence of error of either fact or law which, when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Under the relevant and controlling case law cited above, the 
appellant's allegations are therefore insufficient to give 
rise to a valid claim of clear and unmistakable error.  Fugo, 
at 43-44.  Accordingly, the April 1954 rating decision was 
not clearly and unmistakably erroneous.  38 C.F.R. § 
3.105(a).

II.  The Claims for the Cause of the Veteran's Death.

The appellant has essentially brought separate claims for 
entitlement to dependency and indemnity compensation (DIC) 
benefits under three separate theories.  The first claim was 
based on service connection for the cause of death of the 
appellant's husband, the veteran, under the provisions of 
38 U.S.C.A. § 1310.  In an August 1998 statement, the 
appellant claimed that the veteran's death was as a result of 
surgery he received at the VA in March 1997, a claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.  In a 
September 1999 letter, the appellant's attorney also claimed 
entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 under which a surviving spouse may obtain DIC 
benefits if the veteran should have been in receipt of a 
total disability rating for ten consecutive years prior to 
his death.  Following a discussion of the facts relating to 
the veteran's medical history, the Board will discuss each of 
these theories in turn.

Factual Background

The death certificate shows that the veteran died on August 
[redacted], 1997 at the age of 79.  The immediate cause of 
death was listed as staphylococcal septicemia due to or as a 
consequence of decubitus ulcer and cardiac failure.  Chronic 
bronchitis was a significant condition contributing to death 
but not resulting in the underlying cause of death.  

The service medical records are negative with regard to 
complaints or findings regarding staphylococcal septicemia, 
decubitus ulcer, cardiac failure or chronic bronchitis.  On 
VA examination in December 1947, the cardiovascular and 
respiratory systems were all noted as "normal."

The next earliest record of his medical treatment in the 
claims file is a report of admission to a VA hospital in 
February 1982 for atrial fibrillation followed by admissions 
in September 1983 for focal seizures, August 1989 for atrial 
flutter, and September 1989 for elective cardioversion and 
multilobar pneumonia. 

A discharge summary from the VA Medical Center (VAMC) in 
Dallas shows that the veteran was admitted in March 1997 for 
surgical treatment for skin cancer.  Some abnormalities were 
noted on routine preoperative evaluation which included an 
EKG showing a complete heart block.  The veteran reported 
increased fatigue over the past three to four months but no 
chest pain.  Past medical history was significant for 
congestive heart failure with aortic stenosis, noted to be of 
unclear etiology but first evident on a February 1987 
echocardiogram, atrial fibrillation noted since approximately 
the late 1980s, benign prostatic hypertrophy, colon polyps, 
right hand traumatic amputation of three fingers, and a 
gunshot wound to the left knee.  The veteran was seen by the 
cardiovascular service and based on prior studies, it was 
felt that an aortic valve replacement, Porcine valve, was 
indicated.  The risks and benefits of surgery were explained 
to the veteran, including but not exclusive of myocardial 
infarction, renal failure, stroke, limb loss, osteomyelitis, 
and transfusion death.  It was noted that the veteran 
understood and wanted to proceed with the operation.  On 
March 20, 1997, the veteran underwent an aortic valve 
replacement.  Postoperatively, the veteran was felt to have 
questionable aortic valve sepsis, questionable fungal 
endocarditis and was on antibiotics.  The report indicates 
that the veteran's main problem was his pneumonia through the 
remainder of his hospital stay.  He underwent tracheostomy 
due to prolonged mechanical ventilation.  His pneumonia 
resolved following what was described as long periods of 
antibiotic therapy.  His discharge diagnoses were:

1.	Elective admission for complete heart block.
2.	History of chronic atrial fibrillation.
3.	Congestive heart failure.
4.	Chronic renal insufficiency.
5.	Benign prostatic hypertrophy.
6.	Colon polyps.
7.	Status post aortic valve replacement.

He was transferred to Baylor Center for Restorative Care on 
June 2, 1997.  

A discharge summary from the Baylor University Medical Center 
shows that the veteran was admitted to the Baylor Center for 
Restorative Care for the purpose of rehabilitation following 
his VA treatment.  On the day of his admission, he reportedly 
fell out of bed partially pulling out a subclavian triple 
lumen catheter and striking his head.  The discharge summary 
noted that there was no external injuries, or internal 
injuries evident on CT scan of the head.  

In August 1997, the veteran was transferred to North Dallas 
Rehabilitation where he was noted to have improved somewhat 
in his ability to get out of bed and begin to attempt 
physical therapy, walking and occupational therapy.  However, 
after approximately two weeks he had evidence of worsening 
heart failure with fluid retention, weight gain, and no 
further progress in his rehabilitative efforts.  He was 
transferred to the Presbyterian Hospital of Dallas on August 
22, 1997 with acute dyspnea.  A death summary was significant 
for a history of aortic valve replacement at VA "complicated 
by heart failure, pneumonia and respiratory failure, renal 
insufficiency, long term ventilation, poor wound healing, 
rhythm disturbances, nonsustained ventricular tachycardia, G-
tube and chronic aspiration."  An echocardiogram was 
conducted which revealed extremely severe left and right 
ventricular dysfunction.  He developed bacteremia and 
gradually slipped into a coma.  He died on the morning of 
August [redacted], 1997.  No autopsy was requested.  His final 
diagnoses were:

1.	Aspiration pneumonia.
2.	Staphylococcal septicemia.
3.	Aortic valve disease, status postoperative 
replacement with chronic and acute congestive heart 
failure.
4.	Decubitus ulcer.
5.	Atrial flutter.
6.	Respiratory failure.
7.	Tracheostomy status.
8.	History of tobacco use.
9.	Percutaneous gastrostomy status.

The cause of death as noted on the death summary was 
aspiration pneumonia and staphylococcal sepsis superimposed 
on heart failure.

A.  Service Connection for
The Cause of the Veteran's Death

Pursuant to 38 U.S.C.A. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997); Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  A 
veteran's death will be considered service connected where a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2000).  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death." 38 C.F.R. § 3.312(c) (2000). 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service. 38 U.S.C.A. 
1110.  Where a veteran served 90 days or more during a period 
of war and cardiovascular disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 3.307, 
3.309 (2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. 3.310(a) (2000).

In this case, as noted above, the veteran died in August 1997 
at the age of 79.  The immediate cause of death as listed on 
the death certificate was staphylococcal septicemia due to or 
as a consequence of decubitus ulcer and cardiac failure.  
Chronic bronchitis was a significant condition contributing 
to death but not resulting in the underlying cause of death.  
During the veteran's lifetime, service connection was in 
effect for traumatic amputation of three fingers of the right 
hand, rated 50 percent disabling effective from April 1946, 
and psychoneurosis, anxiety type, rated noncompensable from 
December 1947.  These ratings were in effect at the time of 
the veteran's death.

The Board concludes, based on the medical evidence, that the 
veteran's fatal staphylococcal septicemia, decubitus ulcer, 
cardiac failure and chronic bronchitis are not related to his 
active service.  There are no findings related to these 
conditions in the service medical records or in the first 
post service year.  See 38 C.F.R. § 3.303(a), (b), 3.307, 
3.309.  The earliest indication of treatment for any cardiac 
condition is in February 1982 when the veteran was treated 
for atrial fibrillation.  This is more than 36 years 
following active service.  The medical evidence suggests that 
the onset of his fatal conditions was many years following 
his active service.  In fact, the veteran's death certificate 
specifically indicates that the approximate interval between 
onset and death was 7 days with regard to staphylococcal 
septicemia, 2 months with regard to decubitus ulcer, and 3 to 
4 months with regard to cardiac failure.  None of the 
competent evidence of record even suggests a causal 
connection to service or onset in service of the diseases 
identified as the cause of the veteran's death.  See 
3.303(d).  There is also no evidence suggesting a link 
between the veteran's death and his service-connected 
disabilities.  As such, the preponderance of the evidence is 
against a link between the cause of the veteran's death and 
either his active service or any service connected disability 
and therefore service connection for the cause of the 
veteran's death as directly related to active service or 
secondary to a service-connected disability is not 
established.  Because the evidence is not evenly balanced, 
the rule affording the claimant the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (2000).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

B.  DIC Entitlement under 38 U.S.C.A. § 1151

38 U.S.C.A. 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  The regulations implementing that statute 
appear at 38 C.F.R. 3.358, 3.800.  They provide, in pertinent 
part, that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto. 38 C.F.R. 3.358(b)(1)

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. 3.358(c)(1), (2).  In addition, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment. 38 C.F.R. 
3.358(C)(3)

Earlier interpretations of the 1151 statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
United States Court of Appeals for the Federal Circuit issued 
a decision in the same case, Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), as did the United States Supreme Court, 
Brown v. Gardner, 115 S. Ct. 552 (1994).  In March 1995, the 
Secretary published an interim rule amending 38 C.F.R. 3.358 
to conform to the Supreme Court decision.  The amendment was 
made effective November 25, 1991, the date of the Gardner 
decision by the Court. 60 Fed. Reg. 14,222 (1995).  The 
interim rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 1996), and codified at 38 C.F.R. § 3.358(c) 
(1997).  Recently, Congress amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude benefits in the absence of evidence of VA negligence 
or an unforeseen event.  Pub. L. No. 104-204, 422(a), 110 
Stat. 2926 (1996); see also VAOPGCPREC 40-97 (1997).  The 
purpose of the amendment was, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which (again) 
held that no showing of negligence was necessary for recovery 
under section 1151, as in effect at the time.

The Board has considered the appellant's claim for 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 based on the veteran's VA treatment, and 
more specifically as alleged by the appellant, as a result of 
VA surgery consisting of an aortic valve replacement at the 
VAMC in Dallas, Texas, in March 1997.  However, this claim, 
is also not supported by the evidence.  The Board notes that 
the veteran's claim under 38 U.S.C.A. § 1151 was filed after 
October 1, 1997, in August 1998, and as such must be 
adjudicated in accord with the revised version of 38 U.S.C.A. 
1151.  VAOPGCPREC 40-97.  Thus, to prevail, the appellant 
must show that the veteran's death was either an unforeseen 
event or the result of VA negligence, in other words that VA 
was at fault in the veteran's death.  

The Board notes that there is substantial evidence in the 
claims file showing that the decline in the veteran's health 
which led to his death began contemporaneous with his 
admission to the VA hospital in March 1997 and subsequent 
aortic valve replacement surgery.  The record shows that the 
risks of surgery were explained to the veteran, including 
death, and a signed consent was obtained as well as an 
indication that he wished to proceed with the surgery.  
Therefore, as death was identified as a possible risk to the 
veteran, the evidence does not support that the veteran's 
death was an unforeseen event.  The only remaining question 
is whether VA was at fault in its treatment of the veteran.  

To the extent that the appellant is claiming that the VA was 
at fault for removing a good aortic valve and installing a 
defective porcine valve, there is no medical evidence to 
support this conclusion.  The medical evidence, based on the 
findings of and EKG showing a complete heart block as well as 
other studies indicated to the cardiovascular service at the 
VAMC that aortic valve replacement was warranted.  There is 
no evidence that all appropriate medical care was not 
rendered, notwithstanding the complications which followed 
his surgery.  Even assuming (without conceding) that there is 
competent medical nexus evidence between the surgery or 
treatment the veteran received, and his subsequent death, 
there is no competent medical evidence of VA fault.  The fact 
that the replacement valve was not operating properly at the 
time of his terminal admission to the Presbyterian Hospital 
is not evidence that the VA was at fault in having replaced 
the valve, particularly in light of the numerous 
complications that surrounded his death which included heart 
failure, pneumonia and respiratory failure, renal 
insufficiency, long term ventilation, poor wound healing, 
rhythm disturbances, nonsustained ventricular tachycardia, G-
tube and chronic aspiration, left and right ventricular 
dysfunction, and bacteremia.  The appellant's statements are 
not competent evidence with regard to the veteran's medical 
condition and the cause of his death.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  There is no evidence of record that the 
appellant has the requisite medical expertise on questions 
involving the course of disease or proper medical treatment.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, 
the preponderance of the evidence is against entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1151.

C.  DIC Entitlement under 38 U.S.C.A. § 1318

In addition to payment of DIC pursuant to 38 U.S.C.A. §§ 1310 
and 1151 (when a veteran dies due to a service-connected 
disability, or as a result of VA treatment where VA is at 
fault, see discussion, supra), the surviving spouse of a 
deceased veteran is also eligible for DIC benefits as if the 
veteran's death were service connected if the veteran" was in 
receipt of or entitled to receive . . . compensation at the 
time of death for a service-connected disability that . . . 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death."  38 U.S.C. § 
1318(b)(1) (emphasis added).  The implementing regulation for 
section 1318(b) states the following: 

(a) Entitlement criteria.  Benefits authorized by 
section 1318 . . . shall be paid to a deceased veteran's 
surviving spouse . . . in the same manner as if the 
veteran's death is service connected when the following 
conditions are met: 

(2) The veteran was in receipt of or for any reason 
(including . . . correction of a rating after the 
veteran's death based on clear and unmistakable error) 
was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service 
connected disablement that . . . : 

(i) Was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 
or more years immediately preceding death. 

38 C.F.R. § 3.22(a)(2)(i) (2000) (emphasis added).

Section 20.1106 of title 38, Code of Federal Regulations, 
provides:  "Except with respect to benefits under the 
provisions of 38 U.S.C. § 1318 and certain cases involving 
individuals whose [VA] benefits have been forfeited for 
treason or for subversive activities . . ., issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime."  38 C.F.R. § 20.1106. 

The Court has held that where a veteran would have been 
entitled to receive compensation at the time of his or her 
death for a 100% disability rating and would have met the 
duration requirements under section 1318(b)(1) but for CUE in 
a prior final rating decision, the veteran's surviving spouse 
is eligible for DIC benefits.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).  The Court has also held that a 
claimant must raise with specificity issues of CUE under 
section 1318(b) and must raise them initially before the 
Board.  See id.  In Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997), the Court found that the Board's failure to apply 
section 1318(b) was harmless error where the veteran had not 
been rated totally disabled for 10 continuous years 
immediately preceding death and the appellant had not alleged 
a claim for CUE in a prior rating decision.  The Court also 
reviewed the appellant's claim that section 20.1106 
discriminated against claimants seeking DIC benefits under 
section 1318(b) because claimants seeking DIC benefits under 
section 1310 were not bound by prior VA determinations 
regarding the deceased veteran.  See id.  The Court found 
that "there is a rational basis for not allowing [section 
1318(b)] claimants to readjudicate, after the veteran's 
death, the underlying merits of the veteran's claim." Id. 

Before section 20.1106 was promulgated, claims under section 
1318(b) were not excluded from the general principle that 
issues in a survivor's claim for benefits would be decided 
without consideration of rating decisions during the 
veteran's lifetime.  See 38 C.F.R. § 19.196 (1991).  Based on 
section 19.196 and the language in section 3.22(a)(2) that 
lists CUE as a method, but not the exclusive method, for 
establishing an "entitled to receive" claim under section 
1318(b), in Carpenter the Court concluded:  

[A] CUE claim is not the sole way for a 
survivor to show the veteran's 
entitlement as of the time of the 
veteran's death.  Rather, the survivor is 
given the right to attempt to demonstrate 
that the veteran hypothetically would 
have been entitled to receive a different 
decision on a service-connection-related 
issue . . . based on evidence in the 
veteran's claims file or VA custody prior 
to the veteran's death and the law then 
or subsequently made retroactively 
applicable. 

11 Vet. App. at 145 (quoting dicta in Green v. Brown, 10 Vet. 
App. 111, 118 (1997)).  Therefore, under the Court's current 
case law, a survivor of a deceased veteran is eligible for 
DIC under section 1318(b)(1) if (1) the veteran was in actual 
receipt of a 100% disability rating for the statutory period 
of time; (2) the veteran would have been in receipt of a 100% 
disability rating for such time but for CUE in a final VARO 
or BVA decision, see Damrel, supra; or (3) under Carpenter, 
supra, the veteran had been "hypothetically" entitled to 
receive a 100% disability rating for the required period of 
time. 

In this case, the appellant is not claiming and the evidence 
does not show that the veteran was in receipt of a total 
disability rating.  Rather, the appellant is claiming that, 
but for CUE in a previous final RO decision, the veteran 
would have been entitled to such compensation.  Specifically, 
claims were made on the basis of clear and unmistakable error 
in a rating action of April 21, 1954, first on the basis that 
the RO failed to correctly apply the rating criteria to 
multiple finger amputation, and second on the basis that that 
the veteran was never properly informed of a 10 percent 
reduction in rating for psychoneurosis, anxiety type.  It was 
further contended that in either case, a finding of clear and 
unmistakable error would result in a higher rating which 
would have rendered the veteran eligible for a total rating 
on the basis of individual unemployability thereby 
establishing entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.  

The claims for CUE in the April 1954 decision have been 
decided above in Part I of this decision and will not be 
repeated here other than to state that the Board has 
determined that, for the reasons stated above, CUE was not 
present in the April 1954 decision.  See Part I, supra.  As 
the appellant's claim under 38 U.S.C.A. § 1318 was predicated 
on a finding of CUE, the Board need not consider whether he 
would have hypothetically been entitled to individual 
unemployability based on higher ratings for his service-
connected disabilities.  This argument, being derivative of 
the claims for CUE, is entirely separate from a claim of 
hypothetical entitlement discussed in the Carpenter case, 
supra.  The appellant is only claiming that that the veteran 
would have been entitlement to a total disability rating but 
for CUE in the prior decision.  It is not contended that the 
veteran either was in receipt of a total evaluation for the 
10 years prior to his death, or that he hypothetically could 
have been in receipt of such a rating.  With no other 
argument presented in support of the claim for entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318, the claim 
must be denied.  

III.  Entitlement to Dependents' Educational Assistance.

The appellant is seeking dependents' educational assistance 
under 38 U.S.C.A. Chapter 35 (West 1991).  Basic eligibility 
for Chapter 35 educational assistance benefits is established 
for a veteran's child or spouse if the veteran dies from a 
service-connected disability or has a total disability 
permanent in nature or is missing in action, or is captured 
or forcibly detained by a foreign government.  38 U.S.C.A. § 
3501 (West 1991); 38 C.F.R. § 21.3021 (2000).  Because it is 
already established that the veteran did not die of a 
service-connected disability, and the other criteria are not 
met, there is no basis on which to grant entitlement under 
the law.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 460 (1994) (in which the Court upheld the Board's 
denial of benefits to the veteran because there was simply no 
authority in law which would permit the VA to grant 
appellant's requests).  Therefore, the claim for educational 
assistance benefits must be denied because of the lack of an 
eligible recipient under the law.

IV.  Accrued Benefits

The payment of accrued benefits is governed by 38 U.S.C.A. 
§ 5121 (West 1991).  Upon the death of a veteran, periodic 
monetary benefits to which he or she was entitled on the 
basis of evidence in the file at the date of death, and due 
and unpaid for a period of not more than two years prior to 
death, may be paid to the spouse.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000 (2000).  The Board initially notes that the 
appellant's eligibility to receive accrued benefits is not at 
issue here. 

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or (2) 
have been entitled to benefits under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
"Under 5121, therefore, a claimant is only entitled to what 
was properly due the veteran at the time of his death, but 
which was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. 
Cir. 1996). 

A review of the claims file shows that the veteran did not 
have a claim pending at the time of his death nor was he 
entitled to benefits under an existing rating.  It appears 
that the appellant's claim for accrued benefits was in 
anticipation of a successful disposition of the claims for 
CUE.  In the case of Hayes v. Brown, 4 Vet. App. 353, 358 
(1993), the Court held that the provision of 38 C.F.R. 
3.1000(d)(4)(i) applies to only evidence in the file at the 
date of death.  Based on the evidence of record, the Board 
determines that the appellant is not entitled to the payment 
of accrued benefits in this instance, as no entitlement to 
benefits on the basis of prior CUE was due the veteran at the 
time of his death.  38 U.S.C.A. 5121 (West 1991). 

For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 
1236, 1241 (Fed. Cir. 1996) (An accrued benefits claim is 
derivative of the veteran's claim for service connection, 
i.e., the claimant's entitlement is based on the veteran's 
entitlement).  As there was no entitlement properly due the 
veteran at the time of his death, but which was unpaid, the 
Board cannot grant the appellant accrued benefits

V.  Entitlement to Nonservice-Connected Death Pension 
Benefits.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. 1521(j) 
(West 1991) or, at the time of death, was receiving or 
entitled to receive compensation for a service-connected 
disability based on service during a war.  See 38 U.S.C.A. 
1541(a) (West 1991).  In this case, the veteran served on 
active duty from November 1943 to July 1945.  This period 
represents service of more than ninety days during World War 
II, a period of war.  See 38 U.S.C.A. 101(8) (West 1991).  In 
addition, at the time of his death, the veteran was in 
receipt of disability compensation for a service-connected 
finger disability incurred during World War II.  Therefore, 
the veteran had qualifying service under 38 U.S.C.A. 1521(j), 
1541(a) (West 1991). 

Notwithstanding the above, the surviving spouse must also 
have an annual income that does not exceed the applicable 
maximum annual pension rate specified in 38 U.S.C.A. 1541 
(West 1991).  In her application for death pension benefits 
received in October 1997, the appellant reported that she 
received $797.50 monthly in Social Security Administration 
(SSA) benefits and that she had no dependents.  This figure, 
the RO calculated, would increase to $813.80 from December 1, 
1997 for an annualized income from SSA of $9,765.60.  She 
also reported $9,560 in annual earnings and $1,000 in 
dividend or interest income.  This translates to an average 
annualized income beginning December 1997 of approximately 
$20,325.  The maximum annual income limitation to receive a 
death pension for a surviving spouse with no dependents in 
1998 was $5,808.00 as of December 1, 1997.  The income 
limitation for a surviving spouse who is also in need of aid 
and attendance, was $9,288.00 as of December 1, 1997.  38 
U.S.C.A. 1541 (West 1991); 38 C.F.R. 3.23 (1998); VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part 1, Change 27, 
Appendix B (Mar. 11, 1998).  The appellant's income is well 
above either income limitation.

For pension purposes, payments of any kind from any source 
will be counted as income during the 12 month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. 3.272 (2000).  See 38 C.F.R. 
3.271 (2000).  Unreimbursed medical expenses constitute one 
of the specific exclusions to income, provided they comport 
with the requirements of 38 C.F.R. 3.272(g)(1) (1999).  In 
her October 1997 claim, the appellant listed unreimbursed 
medical expenses totaling $852.09, of which $826.90 she 
indicated had been paid in October 1997.  For the remaining 
expenses, totaling $25.19, she did not indicate a date of 
payment.  Even assuming these expenses were all paid and part 
of her annualized expenses for 1997, and that a comparable 
amount would be deductible for the annualization period 
beginning in December 1997, this amount is far too small to 
reduce her income to a level where she would qualify for 
nonservice-connected death pension benefits.  

Inasmuch as the appellant had an annual income that exceeded 
the applicable maximum annual pension rate specified in 38 
U.S.C.A. 1541 for 1998, entitlement to nonservice- connected 
death pension benefits is legally precluded.  The law in this 
case is dispositive; thus, the appellant's claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

The April 1954 rating decision was not clearly and 
unmistakably erroneous in evaluating the veteran's traumatic 
amputation of three fingers of the right hand as 50 percent 
disabling.

The April 1954 rating decision was not clearly and 
unmistakably erroneous in failing to notify the veteran of a 
reduction in evaluation for a nervous disorder. 

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 is 
denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.

Entitlement to accrued benefits is denied. 

Entitlement to nonservice-connected death pension benefits is 
denied.


		
	DEBORAH W. SINGLETON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

